                                                             EXHIBIT
                           Case 1:19-cv-25046-RNS Document 343-3 EnteredCon FLSD Docket 01/27/2021 Page 1 of 2



                                                                                   Onpoint Global
                                                                           Parent Company (Consolidated)
                                                                                A/R Aging Summary
                                                                              As of December 31, 2020
                                                                                         Current          30 days         60 days        90 days            >90 days                   Total
Customer                       Subsidiary: Name    Description                         Open Balance     Open Balance    Open Balance   Open Balance       Open Balance              Open Balance
Google Adsense                 Direct Market LLC   Advertising Affiliate              $      191,702   $          -     $    412,670   $    207,056   $            1,340,940    $         2,152,368
OB Media                       Direct Market LLC   Advertising Affiliate              $          -     $    1,239,651   $        408   $        -     $                  -      $         1,240,059
Amobee                         Direct Market LLC   Advertising Affiliate              $      431,983   $      416,847   $         -    $        -     $                  -      $           848,829
Zeta Interactive               Direct Market LLC   Advertising Affiliate              $      689,522   $          -     $         -    $        -     $                  -      $           689,522
H2H                            Direct Market LLC   Advertising Affiliate              $      376,172   $      250,449   $         -    $        -     $                  -      $           626,622
Jet Marketing                  Direct Market LLC   Advertising Affiliate              $      490,024   $          -     $         -    $        -     $                  -      $           490,024
Inside Venture                 Direct Market LLC   Advertising Affiliate              $      403,283   $          -     $         -    $        -     $                  -      $           403,283
ROTD                           Direct Market LLC   Advertising Affiliate              $      326,624   $       39,267   $         -    $        -     $                  -      $           365,891
notify_ai                      Direct Market LLC   Advertising Affiliate              $      338,164   $       19,091   $         -    $        -     $                    13   $           357,268
Quantum 3 Media, LLC           Direct Market LLC   Advertising Affiliate              $      321,004   $          -     $         -    $        -     $                  -      $           321,004
Direct Agents                  Direct Market LLC   Advertising Affiliate              $      238,839   $          -     $         -    $        -     $                  -      $           238,839
B2direct                       Direct Market LLC   Advertising Affiliate              $      238,437   $          -     $         -    $        -     $                  -      $           238,437
Jobcase                        Direct Market LLC   Advertising Affiliate              $      126,887   $      104,083   $         -    $        -     $                  -      $           230,970
Salt Media Group               Direct Market LLC   Advertising Affiliate              $       91,768   $      113,264   $         -    $        -     $                  -      $           205,032
W-4, LLC                       Direct Market LLC   Advertising Affiliate              $       98,490   $       92,785   $        324   $        -     $                  -      $           191,599
All-Inbox                      Direct Market LLC   Advertising Affiliate              $      172,190   $          -     $         -    $        -     $                  -      $           172,190
Direct Response                Direct Market LLC   Advertising Affiliate              $      161,355   $          -     $         -    $        -     $                  -      $           161,355
Fluent                         Direct Market LLC   Advertising Affiliate              $      154,701   $          -     $         -    $        -     $                  -      $           154,701
Assurance                      Direct Market LLC   Advertising Affiliate              $      138,285   $          -     $         -    $        -     $                  -      $           138,285
Monetize More                  Direct Market LLC   Advertising Affiliate              $      113,097   $          -     $         -    $        -     $                  -      $           113,097
Admediary LLC                  Direct Market LLC   Advertising Affiliate              $          -     $          -     $         -    $        -     $               98,915    $            98,915
OpenJar Concepts, Inc          Direct Market LLC   Advertising Affiliate              $       96,559   $          -     $         -    $        -     $                  -      $            96,559
JVJ Insurance Marketing        Direct Market LLC   Advertising Affiliate              $       88,656   $          -     $         -    $        -     $                  -      $            88,656
Forte Media Solutions          Direct Market LLC   Advertising Affiliate              $       33,872   $       51,343   $         -    $        -     $                  -      $            85,215
Datalot                        Direct Market LLC   Advertising Affiliate              $       31,867   $       42,700   $         -    $        -     $                  -      $            74,567
Netspend.com                   Direct Market LLC   Advertising Affiliate              $       68,197   $          -     $         -    $        -     $                  -      $            68,197
Leading Edge Media             Direct Market LLC   Advertising Affiliate              $       67,334   $          -     $         -    $        -     $                  -      $            67,334
Shift44                        Direct Market LLC   Advertising Affiliate              $       62,200   $          -     $         -    $        -     $                  -      $            62,200
Leadgen Data LC                Direct Market LLC   Advertising Affiliate              $       31,203   $       23,379   $         -    $        -     $                  -      $            54,582
Taboola                        Direct Market LLC   Advertising Affiliate              $       53,676   $          -     $         -    $        -     $                  -      $            53,676
Madrivo                        Direct Market LLC   Advertising Affiliate              $       47,250   $          -     $         -    $        -     $                  -      $            47,250
Skyrocket                      Direct Market LLC   Advertising Affiliate              $       19,413   $       23,799   $         -    $        -     $                  -      $            43,212
SiteMath                       Direct Market LLC   Advertising Affiliate              $          -     $       42,425   $         -    $        -     $                  -      $            42,425
eData                          Direct Market LLC   Advertising Affiliate              $       16,775   $       25,419   $         -    $          1   $                  -      $            42,195
ProLegal Services              Direct Market LLC   Advertising Affiliate              $       40,655   $          -     $         -    $        -     $                  -      $            40,655
Cege                           Direct Market LLC   Advertising Affiliate              $       36,129   $          -     $         -    $        -     $                  -      $            36,129
Zapptastic                     Direct Market LLC   Advertising Affiliate              $       30,892   $          -     $         -    $        -     $                  -      $            30,892
Sedo                           Direct Market LLC   Advertising Affiliate              $          -     $       27,237   $         -    $        -     $                  -      $            27,237
Flex Marketing - Customer      Direct Market LLC   Advertising Affiliate              $       10,828   $       12,842   $         -    $        -     $                  -      $            23,670
Digital Thrive                 Direct Market LLC   Advertising Affiliate              $       19,831   $          -     $         -    $        -     $                  -      $            19,831
3 West Media                   Direct Market LLC   Advertising Affiliate              $       17,599   $          -     $         -    $        -     $                  -      $            17,599
SubjectWell                    Direct Market LLC   Advertising Affiliate              $       16,968   $          -     $         -    $        -     $                  -      $            16,968
Madera Digital                 Direct Market LLC   Advertising Affiliate              $       15,952   $          -     $         -    $        -     $                  -      $            15,952
Banner Edge                    Direct Market LLC   Advertising Affiliate              $       15,117   $          -     $         -    $        -     $                  -      $            15,117
Lead Creations                 Direct Market LLC   Advertising Affiliate              $       14,911   $          -     $         -    $        -     $                  -      $            14,911
Global Wide Media - customer   Direct Market LLC   Advertising Affiliate              $       14,560   $          -     $         -    $        -     $                  -      $            14,560
Zeel Media                     Direct Market LLC   Advertising Affiliate              $       14,495   $          -     $         -    $        -     $                  -      $            14,495
Rex Direct                     Direct Market LLC   Advertising Affiliate              $       13,903   $          -     $         -    $        -     $                  -      $            13,903
Andrew Wharton's Inc.          Direct Market LLC   Advertising Affiliate              $       12,190   $          -     $         -    $        -     $                  -      $            12,190
ITS Limited                    Direct Market LLC   Advertising Affiliate              $       11,048   $          -     $         -    $        -     $                  -      $            11,048
Walla Media                    Direct Market LLC   Advertising Affiliate              $        5,215   $        4,417   $         -    $        410   $                  -      $            10,042
Bliss Media                    Direct Market LLC   Advertising Affiliate              $       10,000   $          -     $         -    $        -     $                  -      $            10,000
Credit Associates              Direct Market LLC   Advertising Affiliate              $        9,390   $          -     $         -    $        -     $                  -      $             9,390
Avenue Link                    Direct Market LLC   Advertising Affiliate              $        9,160   $          -     $         -    $        -     $                  -      $             9,160
Related Party - customer       Direct Market LLC   Advertising Affiliate              $          -     $          -     $         -    $        -     $                8,492    $             8,492
Core Digital Media             Direct Market LLC   Advertising Affiliate              $          912   $        4,840   $         -    $        -     $                  -      $             5,752
                           Case 1:19-cv-25046-RNS Document 343-3 Entered on FLSD Docket 01/27/2021 Page 2 of 2



Blue Modo Media             Direct Market LLC             Advertising Affiliate                   $        5,473    $         -      $       -     $       -     $         -      $        5,473
Infinix Media               Direct Market LLC             Advertising Affiliate                   $        5,101    $         -      $       -     $       -     $         -      $        5,101
Ignitist                    Direct Market LLC             Advertising Affiliate                   $        1,002    $       2,350    $       -     $       -     $         -      $        3,352
Inuvo                       Direct Market LLC             Advertising Affiliate                   $        2,701    $         -      $       -     $       -     $         -      $        2,701
- No Customer/Project -     Direct Market LLC             Advertising Affiliate                   $          -      $         -      $       -     $       -     $       2,503    $        2,503
Kirk's Consulting           Direct Market LLC             Advertising Affiliate                   $          283    $         101    $     2,068   $       -     $         -      $        2,452
Lending Tree                Direct Market LLC             Advertising Affiliate                   $        1,989    $         -      $       -     $       -     $         -      $        1,989
Spark Revenue               Direct Market LLC             Advertising Affiliate                   $        1,673    $         -      $       -     $       -     $         -      $        1,673
RXMG                        Direct Market LLC             Advertising Affiliate                   $        1,326    $         -      $       -     $       -     $         -      $        1,326
Visiqua                     Direct Market LLC             Advertising Affiliate                   $          117    $         871    $       -     $       -     $         -      $          988
Diablo Media - Customer     Direct Market LLC             Advertising Affiliate                   $          704    $         -      $       -     $       -     $         -      $          704
Provide Media               Direct Market LLC             Advertising Affiliate                   $          -      $         595    $       -     $       -     $         -      $          595
Progrexion                  Direct Market LLC             Advertising Affiliate                   $            18   $         -      $       118   $       -     $         -      $          136
IT Media                    Direct Market LLC             Advertising Affiliate                   $          -      $         -      $       -     $       -     $           51   $           51
ClickToConvert              Direct Market LLC             Advertising Affiliate                   $            22   $         -      $       -     $         1   $           21   $           44
Rate Special                Direct Market LLC             Advertising Affiliate                   $          -      $           33   $       -     $       -     $         -      $           33
OB Media                    Avenue I Media                Avenue I Customer                       $    5,073,648    $      19,678    $       -     $       -     $         -      $    5,093,326
AM Production               Avenue I Media                Avenue I Customer                       $      187,233    $     307,759    $       -     $       -     $         -      $      494,992
SiteMath                    Avenue I Media                Avenue I Customer                       $      266,277    $         -      $       -     $       -     $         -      $      266,277
Google Adsense              Avenue I Media                Avenue I Customer                       $       56,890    $            8   $       -     $       -     $         -      $       56,898
BK Offers                   Avenue I Media                Avenue I Customer                       $        2,430    $      22,706    $       -     $       -     $       5,187    $       30,323
notify_ai                   Avenue I Media                Avenue I Customer                       $       16,000    $         -      $       -     $       -     $         -      $       16,000
AdVizz                      Avenue I Media                Avenue I Customer                       $          -      $         -      $       -     $       -     $       4,632    $        4,632
Yahoo Ash                   Avenue I Media                Avenue I Customer                       $          -      $         -      $       -     $       -     $       4,407    $        4,407
Rehab Recovery Network      Avenue I Media                Avenue I Customer                       $          -      $         -      $       -     $       -     $       3,150    $        3,150
Domain Development Corp     Avenue I Media                Avenue I Customer                       $        2,901    $         -      $       -     $       -     $         -      $        2,901
Dragon Global               Issue Based Media LLC         Related Party                           $          -      $         -      $       -     $       -     $      66,783    $       66,783
Merchant - Member Planet    DG DMV LLC                    E-Commerce Payment Processor            $          -      $     493,717    $       -     $       -     $         -      $      493,717
Verifi, Inc. (customer)     Cambridge Media Series LLC    E-Commerce Payment Processor            $          -      $         -      $       -     $       -     $       3,125    $        3,125
Merchant - Member Planet    Panther Media LLC             E-Commerce Payment Processor            $          -      $       2,022    $       -     $       -     $         -      $        2,022
Galileo (Shared Revenue)    Cambridge Media Series LLC    E-Commerce Payment Processor            $          -      $       1,712    $       -     $       -     $         -      $        1,712
Related Party               Issue Based Media LLC         Related Party                           $          -      $         -      $       -     $       -     $     113,796    $      113,796
DG DMV, LLC                 Bella Vista Media SRL (USD)   Corporate entity                        $          -      $     101,699    $       -     $       -     $         -      $      101,699
Direct Market LLC           Bella Vista Media SRL (USD)   Corporate entity                        $          -      $      97,037    $       -     $       -     $         -      $       97,037
Carganet S.A.               Cambridge Media Series LLC    Corporate entity                        $          -      $         -      $       -     $       -     $      22,773    $       22,773
Panther Media LLC           Bella Vista Media SRL (USD)   Related Party                           $          -      $       7,779    $       -     $       -     $         -      $        7,779
                                                                                     Total        $   11,665,070    $   3,591,904    $   415,588   $   207,468   $   1,674,788    $   17,554,817

                                                                          Advertising Affiliate   $    6,059,691    $   2,537,787    $   415,588   $   207,468   $   1,450,936    $   10,671,469
                                                                          Avenue I Customer       $    5,605,379    $     350,151    $       -     $       -     $      17,375    $    5,972,906
                                                               E-Commerce Payment Processor       $          -      $     497,451    $       -     $       -     $       3,125    $      500,576
                                                                               Related Party      $          -      $       7,779    $       -     $       -     $     180,579    $      188,358
                                                                             Corporate entity     $          -      $     198,735    $       -     $       -     $      22,773    $      221,508
                                                                                        Total     $   11,665,070    $   3,591,904    $   415,588   $   207,468   $   1,674,788    $   17,554,817
